EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Louis Ventre on March 31, 2021.

The application has been amended as follows: 

Delete claim 73 and insert new claim 73 as follows:
--73.	A method of removing a resin-based starch buildup attached to surfaces of a starch applicator system, including a corrugator, comprising the steps of:
a)	heating a cleaning solution composition to a temperature in a range between about 35 degrees to 90 degrees to produce a heated cleaning solution composition, said solution comprising:
	i)	alpha amylase in a range of about 5 to 15% w/w when not diluted, to break down the resin-based starch buildup into water soluble units,
	ii)	one or more surfactant(s) to react at an interface of the resin-based starch buildup and surface it is attached to: and
iii)	a solvent adapted to soften a resin in the resin-based starch buildup;
b)	applying the heated cleaning solution to the starch applicator system; and 
c)	maintaining a determined minimum contact time of the heated cleaning solution composition on the resin-based starch buildup.—

In line 1 of claim 92, delete “of a corrugator” and add –including a corrugator--
In line 1 of claim 101, delete “of a corrugator” and add –including a corrugator—

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761